Berdon, J.,
dissenting. I disagree with the majority’s analysis and conclusions on both the procedural aspects of summary judgment and the substantive issue in this case. First, I am troubled by the majority’s approval of the trial court’s decision to render judgment against the plaintiff when the plaintiff had moved only for a partial summary judgment and when it never had an opportunity to contest issues of fact and law on the remaining legal issues. Second, I believe the majority, like the trial court, incorrectly characterizes the word “pollutants” as clear and unambiguous. Finally, I believe the trial court was incorrect in refusing to allow the plaintiff to engage in discovery on certain legal issues.
I
The availability of summary judgment as an expeditious means to resolve cases in which there is no genuine dispute between the parties about material facts is, of course, essential to the administration of civil justice. I believe the majority’s holding in this case will significantly impede the effectiveness of this remedy. Indeed, as a result of this holding, parties who rely on multiple theories of liability will be reluctant to move for summary judgment on just one theory. They will *799fear—quite understandably, in my view—that the mere act of moving for summary judgment on certain theories of liability will make them vulnerable to summary judgment in favor of their opponents on all theories, even if those other theories require discovery or involve significant factual disputes.
The plaintiff, Heyman Associates No. 1, brought this action against the defendants, the Insurance Company of the State of Pennsylvania (ISOP) and the National Union Fire Insurance Company of Pittsburgh, Pennsylvania (National Union), in six counts. In order, the counts alleged that, first, the insurance contracts required coverage of the plaintiffs claim; second, the defendants had waived the right to contest coverage; third, the defendants had violated General Statutes § 38a-321; fourth, the defendants had violated the Connecticut Unfair Insurance Practices Act (CUIPA)1 and the Connecticut Unfair Trade Practices Act (CUTPA),2 in particular General Statutes § 38a-816 (6), which prohibits unfair claim settlement practices; fifth, the defendants had violated CUIPA and CUTPA, in particular General Statutes § 38a-816 (1), which prohibits misrepresentations and false advertising of insurance policies, and § 38a-816 (2), which prohibits false information and advertising generally; and sixth, the defendants had breached a covenant of good faith and fair dealing.
The plaintiff thereafter moved for partial summary judgment. In its memorandum of law in support of its motion, the plaintiff made clear that it was seeking summary judgment only on the issues of whether the insurance contract provided coverage and whether the defendant had waived the right to contest coverage. The plaintiff also indicated that it was moving for *800summary judgment on the issue of whether only one of the defendants, National Union, had “violated [CUIPA and CUTPA] by wrongfully withholding a copy of the insurance policy sold to [the plaintiff] and by attempting to cancel [the plaintiff’s] insurance coverage after [the plaintiff] gave notice of the claim . . . .” More specifically, the plaintiff argued that National Union had violated § 38a-816 (1) (f).3
The defendants responded by filing a cross motion for summary judgment. The language of the cross motion itself pertained only to the contract’s coverage4 and the accompanying affidavit and exhibits pertained only to that issue. In their memorandum of law in support of their motion and in opposition to the plaintiff’s motion, however, the defendants also discussed whether they had waived their right to exclude coverage and whether National Union had violated § 38a-816 (1) (f).
Considering these motions in light of the allegations set forth in the complaint, the parties moved for summary judgment at most on (i) one legal theory pertaining to the first count, (ii) the second count, and (iii) that very limited portion of the fifth count that had alleged a violation by one of the two defendants, National Union, of § 38a-816 (1) (f). In other words, several *801counts remained on which neither the plaintiff nor the defendants had moved for summary judgment. These included other theories of liability under the first count; the third,5 fourth and sixth counts; and that portion of the fifth count that had alleged violations by National Union of § 38a-816 (2) and § 38a-816 (1) (a) and (e), and all of the fifth count with respect to the other defendant, ISOP.6
Nevertheless, after oral argument on the motions, the trial court rendered summary judgment against the plaintiff and in favor of the defendants on all counts of the complaint.7 In other words, the trial court rendered summary judgment for the defendants on theories of liability and counts on which neither party had sought summary judgment and on which neither party had the opportunity to present affidavits of fact or to argue the law.
I have been unable to find any authority in this state, in either appellate or trial court decisions, for the proposition that a court may render summary judgment on issues in favor of a party who did not move on those *802issues. Nevertheless, I do not disagree with the theoretical application of such a rule. If both sides agree that there are no genuine issues of fact in dispute and that the court may render judgment as a matter of law, the mere fact that a party has neglected to file a cross motion on all the counts or on all theories of liability within a count should not prevent the court from rendering judgment. After all, “the form of the pleadings should not place a limitation upon the power of the court to do justice.” 6 J. Moore, Federal Practice (2d Ed. 1994) § 56.12, p. 56-161. Moreover, federal courts have long followed such a rule; see, e.g., Coach Leatherware Co. v. Anntaylor, Inc., 933 F.2d 162 (2d Cir. 1991); Lowenschuss v. Kane, 520 F.2d 255 (2d Cir. 1975); and our state summary judgment rule is closely patterned after the federal rule. Plouffe v. New York, N.H. & H. R. Co., 160 Conn. 482, 280 A.2d 359 (1971); New Haven Redevelopment Agency v. Research Associates, Inc., 153 Conn. 118, 214 A.2d 375 (1965).
The mere theoretical existence of such a rule, however, does not mean that a court may apply it haphazardly in any situation in which a party has moved for partial summary judgment. Indeed, “whenever the court believes that the nonmoving party is entitled to judgment, great care must be exercised to assure that the original movant has had an adequate opportunity to show that there is a genuine issue and that his opponent is not entitled to judgment as a matter of law.” 10A C. Wright, A. Miller & M. Kane, Federal Practice and Procedure (2d Ed. 1983) § 2720, p. 34; see J. Moore, supra, § 56.12, p. 56-165 (“[c]are should, of course, be taken by the . . . court to determine that the party against whom summary judgment is rendered has had a full and fair opportunity to meet the proposition that there is no genuine issue of material fact to be tried, and that the party for whom summary judgment is rendered is entitled thereto as a matter of law”).
*803In this case, it is absolutely clear that the plaintiff neither conceded that there were no material facts in dispute nor had an opportunity to rebut the court’s consideration of judgment for the nonmoving party. On the contrary, several facts evident in the record indicate that the plaintiff was taking all necessary steps to go forward with the prosecution of the balance of its case when the trial court abruptly rendered summary judgment against it on all counts.
First, as indicated above, the plaintiff’s motion sought summary judgment on only a limited number of the allegations in its complaint. The plaintiff obviously believed that only these counts or legal theories were appropriate for summary judgment, and that it would have to go to greater lengths—such as engaging in extended discovery or conducting a trial on the merits—in order to pursue the remaining counts. Indeed, the plaintiff’s memorandum of law in support of its motion for partial summary judgment clearly limited the subject matter of the motion to the issues I have identified above.8
Second, the plaintiff emphasized to the trial court at the hearing on its motion for partial summary judgment that only a portion of the complaint was before the court. As the plaintiff explained to the court: “In summary, Your Honor, [the plaintiff] seeks summary judgment on three of the six counts and no matter how the court rules on those three counts there are three *804remaining counts, that according to the Connecticut Supreme Court . . . since those counts involve proving a general business practice under the Connecticut Unfair Insurance Practices Act and the Connecticut Unfair Trade Practices Act, the lead court said that those acts are separate from the policy and, therefore, [the plaintiff] is entitled to recovery on these other counts . . . .”
Third, the plaintiff had requested discovery on several of the remaining issues in the complaint, including the general business practices of the defendants in settling claims. This issue, of course, was enumerated in count four of the complaint, a count not advanced by either the plaintiff or the defendants in their motions for summary judgment.
Fourth, even as to the first count, the plaintiff had sought discovery on alternate theories of liability, including whether the defendants had complied with state insurance laws.9
Despite the plaintiffs entreaties, the trial court nevertheless rendered summary judgment against the plaintiff on all counts, effectively putting the plaintiff out of court. Making the trial court’s action particularly egregious was the fact that the sole affidavit submitted by the defendants pertained only to the first count of the complaint. The trial court later justified its action, however, by suggesting that simply by moving for partial summary judgment, the plaintiff had “represented to the court that no genuine issues of material fact existed,” and that the court therefore was entitled to render judgment on every count in the complaint.10
*805There is nothing in our Practice Book to suggest that a party, merely by moving for partial summary judgment, thereby admits that there are no genuine issues of material fact remaining on all other allegations of its complaint. See Practice Book § 378 et seq. Although the Practice Book does provide that a court may render judgment only “if the pleadings, affidavits and any other proof submitted show that there is no genuine issue as to any material fact and that the moving party is entitled to judgment as a matter of law”; Practice Book § 384; this provision cannot be twisted to mean that a motion for partial summary judgment is equivalent to an implicit representation by the moving party that there is no question of fact on different theories of liability or defenses.
This simply is not a proper statement of the law. If it were, summary judgment would become merely a dangerous trap for the unwary litigant. Indeed, if this were the law, a litigant who might have several legal theories to support his position would be reluctant to move for summary judgment on any single theory because, merely by doing so, he would be exposing himself to an adverse summary judgment on all other theories for which discovery was necessary or in which there was a factual dispute. Motions for summary judgment, therefore, would lose much of their effectiveness for limiting issues or disposing of litigation on a theory for which there is no factual dispute.
The majority claims that it is justified in upholding the trial court because the plaintiff stated in its brief that “there are no facts in dispute which would prevent this Court from ruling on either [the plaintiffs] insurance coverage or CUTPA and CUIPA claims.” The majority equates this to a judicial admission. That statement, however, when read in the context of the plaintiffs brief, does not support the majority’s position. The plaintiff made this statement on the last page *806of its memorandum of law in support of its summary judgment motion. The opening statement of the plaintiffs memorandum of law in support of its motion, as I previously pointed out,11 had focused only on counts one, two and that portion of count four in which the plaintiff moved for summary judgment against National Union under § 38a-816 (1) (f) of CUIPA and, correspondingly, CUTPA. The plaintiffs concluding statement, that “there are no facts in dispute which would prevent this Court from ruling on either [the plaintiff’s] insurance coverage or CUTPA and CUIPA claims,” obviously referred only to the claims it had advanced in support of its motion and not to all of the other counts or theories of liability it had alleged in its complaint. Furthermore, even if the plaintiff had conceded the facts on all counts of its complaint, it still had a right to be heard by the trial court on the issues of law. The plaintiff was never afforded this opportunity.
The majority’s rush to judgment in this case is troubling. The trial court’s rendering of summary judgment for the defendants on all counts of the complaint has deprived the plaintiff of fundamental justice and the right to be heard in a meaningful manner. But the majority’s decision to uphold the trial court’s decision will not be limited to this plaintiff or to this case. The effects of the court’s decision today will reverberate through Connecticut practice and, inevitably, will dissuade future litigants from moving for summary judgment.
II
Aside from my concern with the summary judgment aspects of this case, I believe that the word “pollutants” in the exclusion clauses of the insurance policies at issue is far from being clear and unambiguous. The trial *807court, therefore, should not have rendered summary judgment for either party.
Several courts have arrived at quite different meanings when interpreting clauses with identical or very similar language to the exclusion in issue here. In West-chester Fire Ins. Co. v. Pittsburg, 794 F. Sup. 353 (D. Kan. 1992), aff d sub nom. Pennsylvania National Mutual Casualty Ins. Co. v. Pittsburg, 987 F.2d 1516 (10th Cir. 1993), the court ruled that an exclusion identical to the one involved in this case was ambiguous. Noting that the term “pollutants” was broadly defined as “ ‘any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste,’ ” the court held that the “[l]ack of precision in the definition of ‘pollutants’ renders the entire exclusion ambiguous.” Id., 354, 355.
In West v. Board of Commissioners, 591 So.2d 1358, 1360 (La. App. 1991), the court held that an exclusion with nearly identical language to the clause in this case12 applied only to “those who indifferently pollute our environment—and not to those who only incidentally possess the pollutant in the course of their other business . . . .”
*808Finally, in Atlantic Mutual Ins. Co. v. McFadden, 413 Mass. 90, 595 N.E.2d 762 (1992), the court explained that an identical exclusion, when read in its entirety, was limited in its effect. “[T]he terms used in the pollution exclusion, such as ‘discharge,’ ‘dispersal,’ ‘release,’ and ‘escape,’ are terms of art in environmental law which generally are used with reference to damage or injury caused by improper disposal or containment of hazardous waste.” Id., 92.
These cases make clear that it is impossible for a court to say that the term “pollutants” in an exclusion such as is involved here is perfectly clear and unambiguous. Indeed, the well reasoned opinions of these courts reveal that such clauses are susceptible to multiple interpretations.
Furthermore, the majority cannot bolster its already strained analysis of the pollution exclusion by relying on General Statutes § 22a-451 (a). That provision imposes liability on a party who “causes pollution . . . through the discharge, spillage, uncontrolled loss, seepage or filtration of oil or petroleum . . . .” (Emphasis added.) The majority relies on this provision to suggest that pollution therefore includes oil and petroleum in all equivalent situations. As the court correctly recognizes elsewhere in its opinion, however, such an argument “seems to undermine rather than bolster” its argument, because “a legislature likely would have no need” to enumerate oil or petroleum as a form of pollution unless it believed that oil or petroleum was originally outside the ordinary meaning of that term.
It is clear, therefore, that the trial court should have allowed the parties to introduce extrinsic evidence to explain the meaning of the clause that the parties actually intended; see Bead Chain Mfg. Co. v. Saxton Products, Inc., 183 Conn. 266, 272-73, 439 A.2d 314 (1981); and summary judgment should not have been rendered for either party.
*809III
In addition to arguing that the exclusion is ambiguous, the plaintiff raised two other theories of liability on the insurance contract which would have required discovery. First, the plaintiff argued that it required discovery to prove a latent ambiguity in the language of the exclusion. Second, the plaintiff argued that the clause was ineffective because the defendants had failed to comply with state insurance laws. I believe the trial court should have allowed the plaintiff an opportunity to conduct discovery on these issues.
A
The majority dismisses in summary fashion the plaintiffs argument that the exclusion is latently ambiguous and, therefore, that the trial court should have allowed the plaintiff discovery to gather evidence of the parties’ intent. According to the rather tortured analysis supplied by the majority, the trial court was justified in its decision because (1) traditionally, latent ambiguity exists where a writing is apparently clear on its face, but upon application to external objects is found to fit two or more equally; (2) the plaintiff “can offer no Connecticut precedent to support its reliance on latent ambiguity”; and (3) out-of-state precedents cited by the plaintiff fail to comport with the traditional view of latent ambiguity. None of these premises, however, is completely accurate.
First, although the majority has properly quoted a “traditional” definition of latent ambiguity, it fails to recognize that other scholars and courts, including this court, have either defined or applied the concept differently. Professor Hunter, for example, has noted that “latent ambiguity arises when the language of the contract can be construed in two or more ways, both or all of which are compatible with the language used.” *810H. Hunter, Modern Law of Contracts (1993) § 7.03 [2] [a], pp. 7-12-7-13. The Texas Supreme Court explained that under the latent ambiguity rule, “even though a written contract be unambiguous on its face, parol evidence is admissible for the purpose of applying the contract to the subject with which it deals; and if by reason of some collateral matter an ambiguity then appears, proof of the facts and circumstances under which the agreement was made is admissible, in order that the language used in the contract may be read in the light thereof for the purpose of ascertaining the true intention of the parties as expressed in the agreement.” Murphy v. Dilworth, 137 Tex. 32, 36, 151 S.W.2d 1004 (1941).
This court, moreover, has used the term “latent ambiguity” to encompass ambiguity in the plain language of an insurance policy, regardless of how that language applies to external facts. In Beach v. Middlesex Mutual Assurance Co., 205 Conn. 246, 247, 532 A.2d 1297 (1987), this court held that “there is latent ambiguity in the term ‘collapse’ in a homeowner insurance policy.” Chief Justice Peters, writing for the majority, acknowledged that the defendant insurance company had offered a plausible interpretation of that term as meaning “casualty of a sudden and cataclysmic nature.” Id., 251. The court concluded, however, that “an alternate reading is equally reasonable, and that is sufficient to defeat the defendant’s claim of error.” Id.
Second, contrary to the assertion of the majority, this court has expressly recognized the validity of the doctrine of latent ambiguity to allow a court to use extrinsic evidence to interpret the provisions of a contract. In Cody v. Remington Electric Shavers, 179 Conn. 494, 500, 427 A.2d 810 (1980), this court acknowledged that “it is true that extrinsic evidence is admissible to assist the court in resolving the question of intent where the terms of a written contract are either latently or patently ambiguous . . . .”
*811Finally, while it is arguable that the out-of-state decisions cited by the plaintiff do not comport with the “traditional” view of latent ambiguity, they certainly do comport with the other definitions proffered by scholars and courts. In fact, the decision by the Texas Court of Appeals in CBI Industries, Inc. v. National Union Fire Ins. Co., 860 S.W.2d 662 (Tex. App. 1993), writ granted, 37 Tex. Sup. Ct. J. 670 (1994), comports with such a view and is directly on point with this case. In CBI Industries, Inc., the plaintiff argued that the words “pollution,” “pollutants” and “to pollute” in an insurance exclusion were ambiguous and, as a consequence, that summary judgment for the defendants was inappropriate. Id., 664. The Texas court, reciting the Texas Supreme Court’s definition of latent ambiguity in Murphy v. Dilworth, supra, 137 Tex. 36, held that the plaintiff “was entitled to attempt to show a latent ambiguity in the exclusions” and that summary judgment was therefore inappropriate. CBI Industries, Inc. v. National Union Fire Ins. Co., supra, 665-66.
Accordingly, I would hold that the trial court should have allowed the plaintiff an opportunity to discover evidence of the parties’ intent before rendering summary judgment for either party.13
*812B
Finally, the trial court should have allowed the plaintiff to conduct discovery on the issue of whether the defendants had complied with state insurance law by filing the exclusionary clauses with the state insurance commission. Our rules of practice make clear that “[sjhould it appear from the affidavits of a party opposing the motion that he cannot, for reasons stated, present facts essential to justify his opposition, the court may deny the motion for judgment or may order a continuance to permit affidavits to be obtained or discovery to be had or may make such other order as is just.” Practice Book § 382. Discovery was essential in order for the plaintiff both to prosecute and to counter the defendants’ arguments on the legal theories that the plaintiff did not advance under its motion for partial summary judgment. See American Fidelity & Casualty Co. v. London & Edinburgh Ins. Co., 354 F.2d 214, 216 (4th Cir. 1965). Indeed, the plaintiff had *813repeatedly requested discovery, but the court granted a protective order that shielded the defendants from these requests.
After the trial court rendered summary judgment against the plaintiff on all counts, the plaintiff asked the court to open the judgment. The plaintiff argued, inter alia, that it never had an opportunity to conduct discovery on the issue of whether the defendants had complied with state insurance law by filing the exclusionary clauses with the state insurance commission. The trial court, however, denied the plaintiffs motion, concluding that the plaintiff had never raised this issue prior to the court’s rendering of summary judgment and therefore had waived it.
The record, however, clearly shows that the plaintiff did indeed raise this issue early in the proceedings. First, the plaintiff had demonstrated, in its memorandum in opposition to the defendants’ motion for a protective order to prohibit discovery, that it had attempted to obtain this information from the insurance commissioner and had even attempted to invoke the aid of the freedom of information commission months before the trial court’s decision on the motions for summary judgment.14 Second, in its reply memorandum of law in sup*814port of its motion for partial summary judgment, the plaintiff had argued that it “should be afforded an opportunity to conduct discovery of the statutory filings affecting [the] defendants’ policies.”
The majority, perhaps recognizing that the trial court was incorrect on this point, nevertheless holds that the court properly rejected the plaintiff’s discovery request because the plaintiff, by moving for partial summary judgment, “accelerated the very process of which it complained,” because the record demonstrated “that the plaintiff had sought discovery on the defendants’ filings with the commissioner of insurance only to show the defendants’ intent regarding the exclusionary language,” and because the plaintiff did not “discuss the consequences of an insurer’s failure to file an exclusion.”
There are several problems with the majority’s cursory analysis of this claim of error. First, the plaintiff made clear to the trial court that, while it was moving for summary judgment on certain counts and certain theories of liability, it nevertheless was seeking discovery on other counts and other theories of liability.15 The *815mere fact that the plaintiff moved for summary judgment on certain theories of liability, therefore, should not have barred it from discovery on all theories of liability.
Second, the majority makes no reference to the record for its bold assertion that the plaintiff sought discovery on the insurance commission filings only to demonstrate the intent of the drafters of the provision. Instead, the majority merely notes that the plaintiff, in its memorandum of law in support of its motion for partial summary judgment, had cited Gerrish Corp. v. Universal Underwriters Ins. Co., 947 F.2d 1023 (2d Cir. 1991), cert. denied, 504 U.S. 973, 112 S. Ct. 2939, 119 L. Ed. 2d 564 (1992). Gerrish Corp., however, does not support the majority’s conclusion for two reasons. First, Gerrish Corp. did not even address the evidentiary value of an insurance filing as a measure of the intent of the exclusion’s drafters. Rather, Gerrish Corp. held that the terms of an insurance policy had been amended by a filing made with the state insurance commission by an agent of the insurer. Second, the plaintiff obviously cited Gerrish Corp. merely to demonstrate the importance of allowing discovery on these filings. Indeed, the plaintiff introduced its discussion of that case by noting: “Perhaps the most recent example of the value of discovery in these cases is Gerrish [Corp.] . . . .”
Finally, it is settled law that discovery is to be liberally allowed, and that a party may seek discovery on any issue that is “material to the subject matter involved in the pending action” and “if the disclosure sought would be of assistance in the prosecution or defense of the action.” Practice Book § 218. Indeed, *816“[i]t shall not be ground for objection that the information sought will be inadmissible at trial if the information sought appears reasonably calculated to lead to the discovery of admissible evidence.” Practice Book § 218. Under this standard, the trial court should have allowed the plaintiff to conduct discovery on the issue of the defendants’ filings with the state insurance commission.
Accordingly, I respectfully dissent.

 General Statutes § 38a-815 et seq.; see footnote 7 of the majority opinion.


 General Statutes § 42-110a et seq.


 Contrary to the majority’s sweeping statement that the plaintiff had filed only “a broadly worded motion and supporting memoranda containing general references to CUIPA and CUTPA,” § 88a-816 (1) (f) was the only specific provision that the plaintiff contended National Union had violated.


 The defendants’ motion for summary judgment was worded as follows: “Pursuant to Practice Book § 378 et seq., the defendants, Insurance Company of the State of Pennsylvania (ISOP) and National Union Fire Insurance Company of Pittsburgh, Pa. (National Union), hereby move that the Court grant their Cross-Motion for Summary Judgment and declare that [the] Defendants have no obligation to provide coverage for defense and/or indemnity costs that Heyman Associates has or will incur in connection with the fuel oil spill from Heyman Associates’ property in the Stamford Harbor, Stamford, Connecticut.”


 I agree with the majority that the plaintiff’s argument that it moved for summary judgment on, inter alia, count three of the complaint is wholly without merit. That count alleged that the defendants had violated General Statutes § 38a-321. This statute does not lie within either CUIPA or CUTPA and, in fact, has nothing to do with either act.


 In count five of its complaint, the plaintiff enumerated those acts and practices of National Union which it believed violated § 38a-816 (1) and (2). “These acts and practices include but are not limited to: any of the conduct alleged in this complaint, including but not limited to wrongful attempts to alter and to cancel [the] Plaintiff’s insurance policies; the response to [the] Plaintiffs notice and claims for coverage; misrepresentations as to the terms, facts, conditions, and provisions of insurance policies; false advertising; and/or false information and/or advertising generally.” Within § 38a-816, subsections (a) and, possibly, (e) are the only subsections other than subsection (f) to which this description might apply.


 For reasons I will explain in part II of this dissent, I agree that the trial court would have been correct in denying the plaintiff’s motion for summary judgment on the three counts on which it had moved.


 The opening paragraph of the plaintiffs memorandum of law in support of its motion provided in part: “By this motion, [the plaintiff] seeks the following declarations: (1) that [the] defendants . . . are obligated under either or both of their insurance policies to pay for any expenses incurred by [the plaintiff], by way of defense and/or liability, in connection with the fuel oil product spill; (2) that [the defendants] have waived any purported defenses to coverage as a result of their untimely denials of coverage; and (3) that National Union violated [CUIPA and CUTPA] by wrongfully withholding a copy of the insurance policy sold to [the plaintiff] and by attempting to cancel [the plaintiffs] insurance coverage after [the plaintiff] gave notice of the claim that is the subject matter of this action.”


 See part III B of this dissent.


 The court made this statement in its memorandum of decision refusing to open the judgment or to hear reargument on the motions for summary judgment.


 See footnote 8 of this dissent.


 The majority attempts to distinguish this holding by suggesting that the court in West “construed an exclusion with language different than that at issue in this case.” Any differences, however, are strictly cosmetic and of no legal significance. In West, the clause excluded coverage for injury “arising out of the discharge, dispersal, release or escape of smoke, vapors, soot, fumes, acids, alkalis, toxic chemicals, liquids or gases, waste materials or other irritants, contaminants or pollutants . . . .” West v. Board of Commissioners, supra, 591 So.2d 1360. The exclusion in this case merely breaks down that clause into two smaller and more readable parts. The clause first excludes coverage for injury “arising out of the alleged or threatened discharge, dispersal, release or escape of pollutants.” The clause then defines “pollutants” as “any solid, liquid, gaseous or thermal irritant or contaminant, including smoke, vapor, soot, fumes, acids, alkalis, chemicals and waste material.” The exclusions in the two cases, therefore, perform the same function in virtually identical ways.


 While it is true that under the “Four Corners” doctrine a court may not consider any extrinsic evidence unless a contract is ambiguous, the more modem view, propounded by Professor Corbin, recognizes that “the meaning of language may vary greatly according to the circumstances” and that “all language is infected with ambiguity and vagueness and that even language that seems on its face to have only one possible meaning may take on a different meaning when all the circumstances are disclosed . . . .” E. Farnsworth, Contracts (1990) § 7.12, pp. 277-78. Under this theory, extrinsic evidence is always available to be used for interpreting the intent of the parties. Id., p. 272. After all, as Professor Corbin observed, “[n]o contract should ever be interpreted and enforced with a meaning that neither party gave it.” 3 A. Corbin, Contracts (Sup. 1993) § 572B, p. 427; see 2 Restatement (Second), Contracts § 212, comment (b), and § 209, com*812ment(a) (1981); see also Uniform Commercial Code, General Statutes § 42a-2-202.
In Sims v. Honda Motor Co., 225 Conn. 401, 623 A.2d 995 (1993), this court embraced Corbin’s modern approach. In Sims, we interpreted the meaning of a general release agreement signed by the injured plaintiff. The plaintiff had signed the contract with the intent of releasing only one defendant from liability, but the contract expressly discharged from liability “any and all” other parties from “any and all” claims arising from the incident. Id., 404. Chief Justice Peters, writing for the majority, declined to enforce the plain meaning of the all encompassing release, and instead adopted a Corbin-like approach which “provides for consideration of extrinsic evidence of the parties’ actual intent and does not confine interpretation of the release to its four corners.” Id., 413.
Under this view, of course, the trial court in this case should not have rendered summary judgment for either party without first considering extrinsic evidence which may have shed light on the meaning they attached to the word “pollutants” at the time they formed their contract. Such extrinsic evidence may properly have included evidence of usage of the trade, including any pollution exclusions that the defendants and other insurance companies had utilized, as well as communications between the parties prior to the signing of the contract.


 In its opposition to the defendants’ motion for a protective order dated April 13, 1992, the plaintiff attached to its objection the following affidavit of its attorney: “3. On May 29,1992, and June 18,1992,1 went to the office of the Connecticut Department of Insurance to determine whether the Connecticut Department of Insurance: (1) had approved the insurance policy language of the defendants’ insurance policies at issue, including but not limited to, the so-called ‘absolute pollution exclusion’ language relied upon by [the] defendants in this case; and (2) to inspect any filings these defendants have made with respect to the policies at issue. I specifically requested any documentation related to the so-called ‘absolute pollution’ exclusions.
“4. On June 30, 1992, July 31, 1992, and August 19, 1992, I wrote to the Connecticut Department of Insurance and asked whether the Connecticut Department of Insurance authorized [the] defendants to change from the so-called ‘sudden and accidental’ pollution exclusion to the so-called *814‘absolute pollution’ exclusion. I specifically requested any documentation relating to any such authorization. Copies of the letters that I sent are attached hereto as Exhibit A. To date, I have not received any response.
“5. On August 31, 1991,1 wrote to the Freedom of Information Commission to request the Commission’s assistance in obtaining this information. A copy of my August 31, 1991 letter is attached as Exhibit B.
“6. On September 17,1992,1 was informed by the Freedom of Information Commission that they are five to six months behind on processing complaints and are currently processing April complaints.”


 In the plaintiffs reply memorandum of law in support of its motion for partial summary judgment, the plaintiff wrote: “[The defendants also have cross-moved for summary judgment. This motion should be denied for the same reasons that summary judgment should be entered for [the plaintiff] on the defendants’ duty to defend [the plaintiff]. However, in the event that the defendants’ cross-motion is not denied summarily, [the plaintiff] should be allowed to conduct discovery: (1) to establish the intent of the drafters of the exclusions at issue; (2) to prove the latent ambiguity *815in the policies; (3) to determine the representations made by [the] defendants, or their agents, in marketing the exclusions or in submitting them to state insurance officials; and (4) to determine what pollution exclusion, if any, is contained in the National Union policy.”